Title: From Louisa Catherine Johnson Adams to John Adams, 18 October 1817
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					Dear John
					Washington 18 October 1817
				
				I am so much pleased with your last Letter of 7th. instant that I sieze the earliest of opportunity of expressing my satisfaction at the rapid progress which you have already made in you style of writing and the hand writing does you much credit and Charles’s was likewise very good His turn of thought is evidently french and he requires great care and attention to correct him from the habit of translating his thoughts or ideas too literally. it is pretty and even agreeable in a Child of his age but it would be silly in a man.—Tell him this very cautiously for I would not on any consideration wound his feelings and I wish him to write to me without fear or restraint time and practice alone are sufficient to remedy this trifling defect.Your reading will be of essential service to you as it will from your taste and correct your judgement I do not entirely approve of promiscuous reading at your age and I think you should consult your Grand papa and Mr. Gould upon the subject and request them to point on to you such books as will contribute to the general improvement of your mind and the advancement of your education—History is calculated both to amuse and instruct, and though it frequently depicts scenes and a state of society painfuling to the feelings it yet teaches to view mankind as they really are, full of virtues and full of vices; capable of the most noble actions and of the most depraved; sometimes swayed by reason oftener by passion and frequently blending in one person qualities of the highest order with such as disgrace  man. It shews us the World as it is with all its merits and all its imperfections and renders us better able to support our share of its inconveniences by preparing us for those vicissitudes to which we are ever liable while we are sojourners in this transitory World and by teaching us to prepare for that in which there is no evil or corruption and in  which only peace and happiness pure and unmixed can be found.You will not I am sure think my Letters too serious for you are too well aware how anxiously I pray for your welfare not to appreciate the advice they contain—You have many Cousins here who are desirous of seeing you and making your acquaintance and Mary Hellen is coming to live with me—should your father permit you to come and see me here you will have an opportunity of seeing them. They are all younger than you and neither of them have had  the advantages which you have enjoyed. they are fine Boys and in time I hope will make good men.I omitted in writing to your Grand Mama to mention that we wished her to do what she thought best for your washing but I think Mrs. Dexters prices are rather high for such Boys as you This is a thing to which you must attend as washing is exceedingly expensive in this Country I do not by any means wish you to be dirty or Slovenly I only desire to impress you with the necessity of carefulness which soon becomes a habit and so agreeable we wonder we could ever live without it.I liked your account of the effect produced by the Earth Quake it was very well told with a great deal of spirit and some humour Give my love to Charles and tell him I shall write to him soon I have found the odd volumes of Don Quixotte and Prince Arthur and shall send them on with your Boots which have likewise come to light I shall send them by the Vessel in which Mr. Cruft sends our things as soon as she arrives—The Galen is arrived at last and I hope you have got your Clothes and every thing safe—Present me most affectionately to Dr. & Mrs. Welsh and ever confide in the affection of your Mother
				
					L C Adams
				
				
			